

EXHIBIT A
ALEXANDER & BALDWIN, INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT
RECITALS
A.    The Corporation has implemented the Plan for the purpose of providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.
B.    Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to Participant under the Stock
Issuance Program.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Performance Share Units. The Corporation hereby awards to
Participant, as of the Award Date, Performance Share Units under the Plan. Each
Performance Share Unit which vests pursuant to the terms of this Agreement shall
provide Participant with the right to receive one or more shares of Common Stock
on the designated issuance date for those shares. The number of shares of Common
Stock subject to the awarded Performance Share Units and the applicable
performance-vesting requirements for those shares shall be as set forth in the
Award Notice. The remaining terms and conditions shall be as set forth in this
Agreement.
2.    Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the Performance
Share Units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to record the ownership of
any Shares which in fact vest and become issuable hereunder in the name of a
revocable living trust established for the exclusive benefit of Participant or
Participant and his or her spouse. Participant may make such a beneficiary
designation or ownership directive at any time by filing the appropriate form
with the Plan Administrator or its designee.
3.    Vesting Requirements. The actual number of Shares that may vest and become
issuable pursuant to the Performance Share Units subject to the Award shall be
determined pursuant to a two-step process: (i) first there shall be calculated
the maximum number of Shares in which Participant can vest based upon the level
at which each of the Performance Goals specified on Schedule I to the Award
Notice is actually attained and (ii) then the number of Shares resulting from
the clause (i) calculation in which Participant shall actually vest shall be
determined on the basis of his or her completion of the applicable
Service-vesting provisions set forth below. Accordingly, the vesting of the
Shares shall be calculated as follows:
(a)    Performance Vesting: Within sixty (60) days following the completion of
the Performance Period, the Plan Administrator shall, on the basis of the level
at which each of the Performance Goals has been attained, determine the
applicable number of Performance-Qualified Shares in accordance with the
provisions of the Award Notice and Schedule I attached thereto.
(b)    Service Vesting: The Performance-Qualified Shares so determined represent
the maximum number of Shares in which Participant can vest hereunder. The actual
number of Shares in which Participant shall vest shall be determined as follows:
(i)    If Participant continues in Service through the completion of the _______
(__)-year Performance Period, Participant shall vest in all of the
Performance-Qualified Shares. The Shares underlying those particular
Performance-Qualified Shares shall be issued to Participant during the period
beginning with the first business day of the first calendar year following the
completion of the Performance Period and ending on March 15th of that year.
(ii)    If Participant ceases Service during the Performance Period by reason of
Early Retirement, Normal Retirement, death or Permanent Disability, then
Participant shall, upon the completion of such Performance Period, vest in a
portion of the Performance-Qualified Shares determined by multiplying (x) the
maximum number of Performance-Qualified Shares in which Participant would have
vested, based on the actual level of attainment of each of the Performance Goals
for the Performance Period, had Participant completed the _____ (__)-year
Service vesting requirement set forth in subparagraph (i) above by (y) a
fraction, the numerator of which is the number of months of actual Service
completed by Participant in such Performance Period (rounded to the closest
whole month), and the denominator of which is _________ (__) months. The Shares
underlying the Performance-Qualified Shares in which Participant vests in
accordance with this subparagraph (ii) shall be issued to Participant during the
period beginning with the first business day of the first calendar year
following the completion of the Performance Period and ending on March 15th of
that year.
(iii)    If Participant’s Service ceases for any other reason prior to the
completion of the Performance Period, then Participant shall not vest in any of
the Performance-Qualified Shares, and all of Participant’s right, title and
interest in and to the Shares subject to this Award shall immediately terminate.
Schedule I attached to this Agreement sets forth examples illustrating the
calculation of the number of Shares in which the Participant may vest based upon
hypothetical levels of attainment of the Performance Goals and service vesting
requirements.
4.    Stockholder Rights and Dividend Equivalents
(a)    The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares upon their
actual issuance following the Corporation’s collection of the applicable
Withholding Taxes.
(b)    Notwithstanding the foregoing, should any dividend or other distribution
payable other than in shares of Common Stock be declared and paid on the
Corporation’s outstanding Common Stock in one or more calendar years during
which one or more Performance Share Units remain subject to this Award (i.e.,
the underlying Shares are not otherwise issued and outstanding for purposes of
entitlement to the dividend or distribution), then a special book account shall
be established for Participant and credited with a phantom dividend equivalent
to the actual dividend or distribution that would have been paid on the maximum
number of shares of Common Stock that can qualify as Performance-Qualified
Shares under this Award, had that number of Shares been issued and outstanding
and entitled to that dividend or distribution. To the extent one or more Shares
subsequently vest hereunder upon the satisfaction of the applicable vesting
requirements for those Shares, the phantom dividend equivalents credited to
those particular Shares in the book account shall vest, and those vested
dividend equivalents shall be distributed to Participant (in the same form the
actual dividend or distribution was paid to the holders of the Common Stock
entitled to that dividend or distribution or in such other form as the Plan
Administrator deems appropriate under the circumstances) concurrently with the
issuance of those vested Shares.
(c)    To the extent the maximum number of Shares that can qualify as
Performance-Qualified Shares under this Award is not in fact earned by reason of
the level at which each of the Performance Goals is actually attained, then the
phantom dividend equivalents credited to those unearned shares shall be
cancelled, and Participant shall cease to have any right or entitlement to
receive any distributions or other amounts with respect to those cancelled
dividend equivalents.
(d)    Should Participant cease Service without vesting in one or more of the
Performance-Qualified Shares subject to this Award (including any
Performance-Qualified Shares which do not otherwise vest at that time after
taking into account any applicable vesting acceleration provisions set forth in
this Agreement), then the phantom dividend equivalents credited to those
unvested Performance-Qualified Shares shall be cancelled, and Participant shall
thereupon cease to have any further right or entitlement to those cancelled
amounts.
(e)    Each distribution under Paragraph 4(b) shall be subject to the
Corporation’s collection of the Withholding Taxes applicable to that
distribution.
5.    Change in Control. The following provisions shall apply to the extent a
Change in Control is consummated prior to the completion of the applicable
Performance Period and shall have no force or effect in the event the closing of
the Change in Control occurs on or after the completion of such Performance
Period.
(a)    This Award may be assumed by the successor entity or otherwise continued
in full force and effect or may be replaced with a cash retention account
established by the successor entity. In such event, the following provisions
shall be in effect:
(i)    The Performance-Vesting requirements of this Agreement shall terminate,
and the assumption or continuation of this Award shall be effected in accordance
with Paragraph 5(b) below on the basis of the number of Shares that would have
been issuable under this Award had there been Target Level Attainment of each of
the Performance Goals. The Service-vesting and issuance provisions of Paragraph
3(b) shall continue in effect with respect to the assumed or continued Award.
(ii)    If Participant ceases Service prior to the completion of the Performance
Period by reason of Early Retirement, Normal Retirement, death or Disability,
then Participant shall, upon the closing of the Change in Control or (if later)
such cessation of Service, vest in that number of Shares determined by
multiplying (x) the number of Performance-Qualified Shares that would have
resulted had the Corporation achieved each of the Performance Goals at Target
Level Attainment and Participant completed the _____ (__)-year Service vesting
requirement of Paragraph 3(b) by (y) a fraction, the numerator of which is the
number of months of actual Service completed by Participant in such Performance
Period (rounded to the closest whole month), and the denominator of which is
_____ (__) months. The Shares (or other securities into which such Shares are
converted in connection with the assumption of this Award) in which Participant
so vests shall be issued to Participant on the earlier of (i) the date the
Shares would have otherwise been issued pursuant to the provisions of Paragraph
3(b)(ii) in the absence of such Change in Control or, should such cessation of
Service occur after such Change in Control but within twenty-four (24) months
after the closing of a Qualifying Change in Control, (ii) the date of
Participant’s Separation from Service due to such cessation of Service.
(iii)    Any cash retention account established in replacement of this Award
shall initially be credited with the fair market value (at the effective time of
the Change in Control) of the number of Shares that would have been issuable
under this Award had there been Target Level Attainment of each of the
Performance Goals, and interest shall accrue on the outstanding balance of such
account, for the period commencing with the closing date of the Change in
Control and continuing through the date of the final payment of the account,
including any deferred payment date under Paragraph 9, at a variable per annum
rate, compounded semi-annually, equal to the prime rate of interest as in effect
from time to time during such period, as determined on the basis of the prime
rate quotations published in The Wall Street Journal. The cash retention account
shall vest and be paid out in accordance with the Service-vesting and issuance
provisions of Paragraph 3(b) or (to the extent applicable) in accordance with
the pro-rata Service-vesting and issuance provisions of Paragraph 5(a)(ii)
above. Participant’s interest in the account shall at all times be that of a
general, unsecured creditor.
(iv)    In the event of such assumption or continuation of this Award or such
replacement of the Award with a cash retention account, no accelerated vesting
of the Performance Share Units subject to this Award or the underlying Shares
shall occur at the time of the Change in Control, and the Service-vesting
provisions of Paragraph 3(b) shall continue in full force and effect.
(b)    In the event this Award is assumed or otherwise continued in effect in
connection with such Change in Control, the securities subject to the Award
shall be adjusted immediately after the consummation of that Change in Control
so as to apply to the number and class of securities into which the number of
Shares issuable under this Award at Target Level Attainment of each of the
Performance Goals would have been converted in consummation of that Change in
Control had that number of Shares actually been issued and outstanding at that
time. To the extent the actual holders of the outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control, the successor corporation (or parent entity) may, in connection with
the assumption or continuation of the Performance Share Units subject to the
Award at that time, but subject to the Plan Administrator’s approval prior to
the Change in Control, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in the Change in Control transaction, provided such common stock is
readily tradable on an established U.S. securities exchange or market.
(c)    Upon Participant’s Separation from Service due to an Involuntary
Termination occurring within twenty-four (24) months after a Change in Control
in which this Award is assumed or continued in effect, Participant shall
immediately vest in that number of Shares (or other securities into which such
Shares are converted in connection with the assumption of this Award) equal to
the Performance-Qualified Shares that would have resulted had the Corporation
achieved each of the Performance Goals at Target Level Attainment and
Participant completed the ______ (__)-year Service vesting requirement of
Paragraph 3(b), and that number of Shares (or other securities) shall be issued
to Participant on the earlier of (i) the date those Shares would have otherwise
been issued pursuant to the provisions of Paragraph 3(b) in the absence of such
Change in Control or, should such cessation of Service occur within twenty-four
(24) months after the closing of a Qualifying Change in Control, (ii) the date
of Participant’s Separation from Service (if earlier) due to such cessation of
Service. Should this Award be replaced with a cash retention account in
accordance with Paragraph 5(a), then that account shall vest upon Participant’s
Separation from Service due to the Involuntary Termination, provided and only if
such Involuntary Termination occurs within twenty-four (24) months following the
Change in Control. Such vested balance, together with all accrued interest
thereon through the actual payment date, shall be distributed, as to each Share
to which the cash retention account pertains, on the earlier of (x) the date
that Share would have otherwise been issued pursuant to the Service-vesting and
issuance provisions set forth in Paragraph 3(b) in the absence of such Change in
Control or (y) the date of Participant’s Separation from Service, provided such
Separation from Service occurs within twenty-four (24) months after a Qualifying
Change in Control. Except for the number of Shares and the cash retention
balance distributed in accordance with the foregoing provisions of this
Paragraph 5(c), Participant shall have no further right or entitlement to any
additional Shares or other cash amounts hereunder upon such Separation from
Service.
(d)    If the Award is not assumed by the successor entity or otherwise
continued in effect or replaced with a cash retention account in accordance with
Paragraph 5(a), then the following provisions shall apply in the event the
Change in Control is effected prior to the completion of the Performance Period:
(i)    If Participant continues in Service through the effective date of the
Change in Control, then Participant shall, upon the closing of such Change in
Control, vest in that number of Shares equal to the Performance-Qualified Shares
that would have resulted had the Corporation achieved each of the Performance
Goals at Target Level Attainment and Participant completed the _____ (__)-year
Service vesting requirement of Paragraph 3(b). The Shares in which Participant
so vests shall be converted into the right to receive the same consideration per
share of Common Stock payable to the other stockholders of the Corporation in
consummation of the Change in Control. Such consideration per Share shall be
distributed to Participant on the earliest to occur of (x) the date the Share
would have otherwise been issued pursuant to the Service-vesting and issuance
provisions set forth in Paragraph 3(b) in the absence of such Change in Control,
(y) the date of Participant’s Separation from Service, provided such Separation
from Service occurs within twenty-four (24) months after a Qualifying Change in
Control, or (z) the first date following a Qualifying Change in Control
transaction on which the distribution can be made without contravention of any
applicable provisions of Code Section 409A.
(ii)    To the extent the consideration payable per share of Common Stock in the
Change in Control is in the form of cash, a fully-vested cash retention account
shall be established by the successor entity at the time of such Change in
Control for each Share that vests on an accelerated basis in accordance with
Section 5(d)(i) above. Such account shall be credited with the amount of the
cash consideration payable for the Shares, and interest shall accrue on the
outstanding balance of that account, for the period commencing with the closing
date of the Change in Control and continuing through the date of the final
payment of the account, including any deferred payment date under Paragraph 9,
at a variable per annum rate, compounded semi-annually, equal to the prime rate
of interest as in effect from time to time during such period, as determined on
the basis of the prime rate quotations published in The Wall Street Journal. The
cash retention account, together with all accrued interest thereon through the
actual payment date, shall be distributed, as to each Share to which that cash
retention account pertains, in accordance with the foregoing distribution
provisions of Paragraph 5(d)(i) above, and the Participant’s interest in the
account shall at all times be that of a general, unsecured creditor.
(iii)    If Participant ceases Service prior to the effective date of the Change
in Control by reason of Early Retirement, Normal Retirement, death or Disability
then Participant shall, upon the closing of such Change in Control, vest in that
number of Shares determined by multiplying (x) the number of
Performance-Qualified Shares that would have resulted had the Corporation
achieved each of the Performance Goals at Target Level Attainment and
Participant completed the _____ (__)-year Service vesting requirement of
Paragraph 3(b) by (y) a fraction, the numerator of which is the number of months
of actual Service completed by Participant in such Performance Period (rounded
to the closest whole month), and the denominator of which is _____ (__) months.
The Shares in which Participant so vests shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of the Change in Control. Such
consideration per Share shall be distributed to Participant on the earlier of
(A) the date the Share would have otherwise been issued pursuant to the
provisions of Paragraph 3(b)(ii) in the absence of such Change in Control or (B)
the first date following a Qualifying Change in Control transaction on which the
distribution can be made without contravention of any applicable provisions of
Code Section 409A.
(iv)    Except for the amount of consideration so calculated, Participant shall
have no further right or entitlement to any additional Shares or consideration
under this Award.
6.    Change in Control Benefits Agreement. Notwithstanding anything to the
contrary in this Agreement, if Participant is, at the time of a change in
control or ownership of the Corporation (whether or not that transaction
constitutes a Change in Control hereunder), a party to a Change in Control
Benefits Agreement with the Corporation, then the provisions of that agreement
shall, to the extent applicable to this Award, govern Participant’s rights and
benefits with respect to the Performance Share Units and underlying Shares
subject to this Agreement, and in the event of any conflict between the
provisions of that Change in Control Benefits Agreement and this Agreement, the
provisions of the Change in Control Benefits Agreement shall be controlling;
provided, however, that in the event there is any conflict between the issuance
or distribution provisions of this Agreement and the issuance or distribution
provisions of the Change in Control Benefits Agreement, the issuance and
distribution provisions of this Agreement shall be controlling.
7.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of the
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change. In making such equitable adjustments, the Plan Administrator shall take
into account any amounts credited to Participant’s book account under Paragraph
4(b) in connection with the transaction, and the determination of the Plan
Administrator shall be final, binding and conclusive. In the event of any Change
in Control transaction, the adjustment provisions of Paragraph 5(b) shall be
controlling.
8.    Issuance of Vested Shares and Applicable Withholding Taxes.
(a)    Any Shares to be issued to Participant in accordance with the foregoing
provisions of this Agreement shall be in the form of a book entry evidencing
ownership of those Shares. Actual certificates for the vested Shares evidenced
by book entry ownership shall be promptly delivered upon the request of
Participant or any other person having an interest at the time in those Shares.
(b)    The Corporation shall collect the Withholding Taxes with respect to each
non-Share distribution by withholding a portion of that distribution equal to
the amount of the applicable Withholding Taxes, with the cash portion of the
distribution to be the first portion so withheld.
(c)    Unless Participant (i) otherwise makes satisfactory arrangements with the
Corporation’s Human Resources Department, on or before the expiration of the
designated notification period preceding the applicable issuance date of the
Shares, to pay the applicable Withholding Taxes through the delivery of a check
payable to the Corporation in the amount of such Withholding Taxes and (ii) in
fact delivers such check to the Corporation not later than that issuance date,
the Corporation shall collect the Withholding Taxes applicable to the Share
issuance through the following automatic share withholding method:
-    On the applicable issuance date, the Corporation shall withhold, from the
vested Shares otherwise issuable to Participant at that time, a portion of those
Shares with a Fair Market Value (measured as of the issuance date) equal to the
applicable Withholding Taxes; provided, however, that the number of Shares which
the Corporation shall be required to so withhold shall not exceed in Fair Market
Value the amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income.
(d)    Notwithstanding the foregoing provisions of this Paragraph 8, the
employee portion of the federal, state and local employment taxes required to be
withheld by the Corporation in connection with the vesting of the Shares or any
other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from the Participant no later than the last business day of the
calendar year in which the Shares or other amounts vest hereunder. Accordingly,
to the extent the applicable issuance date for one or more vested Shares or the
distribution date for such other amounts is to occur in a year subsequent to the
calendar year in which those Shares or other amounts vest, the Participant
shall, on or before the last business day of the calendar year in which the
Shares or other amounts vest, deliver to the Corporation a check payable to its
order in the dollar amount equal to the Employment Taxes required to be withheld
with respect to those Shares or other amounts. The provisions of this Paragraph
8(d) shall be applicable only to the extent necessary to comply with the
applicable tax withholding requirements of Code Section 3121(v).
(e)    Except as otherwise provided in Paragraph 5 or this Paragraph 8, the
settlement of all performance share units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.
9.    Code Section 409A. Notwithstanding any provision to the contrary in this
Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitation
and provisions shall apply:
-    No Shares or other amounts which become issuable or distributable under
this Agreement upon Participant’s Separation from Service shall actually be
issued or distributed to Participant prior to the earlier of (i) the first (1st)
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first (1st) day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
10.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
11.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on the Award Notice.
All notices shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.
12.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
13.    Construction.
(a)    This Agreement and the Award evidenced hereby are made and granted
pursuant to the Plan and are in all respects limited by and subject to the terms
of the Plan and any applicable Change in Control Benefits Agreement. All
decisions of the Plan Administrator with respect to any question or issue
arising under the Plan or this Agreement shall be conclusive and binding on all
persons having an interest in the Award.
(b)    To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more applicable requirements or
limitations of Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder, such provision shall be interpreted and applied in a
manner that complies with the applicable requirements of Section 409A of the
Internal Revenue Code and the Treasury Regulations thereunder.
(c)    This Agreement shall not in any way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
14.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.
15.    Coverage under Recoupment Policy. If Participant is on the Award Date, or
at any time thereafter becomes, either an executive officer of the Corporation
subject to Section 16 of the 1934 Act, or a participant in the Corporation’s
Performance Improvement Incentive Plan, then Participant shall be subject to the
Alexander & Baldwin, Inc. Policy Regarding Recoupment of Certain Compensation,
effective as of June 29, 2012 (the “Recoupment Policy”), the terms of which are
hereby incorporated herein by reference and receipt of a copy of which
Participant hereby acknowledges. If Participant is subject to the Recoupment
Policy, then any incentive compensation that is paid or granted to, or received
by, Participant on or after June 29, 2012 (including any incentive compensation
that is paid to, or received by, Participant on or after June 29, 2012 pursuant
to an incentive compensation award made to Participant prior to June 29, 2012,
whether by the Corporation or any predecessor entity) and during the three-year
period preceding the date on which the Corporation is required to prepare an
accounting restatement due to material non-compliance with any applicable
financial reporting requirements under the federal securities laws shall be
subject to recovery and recoupment pursuant to the terms of such policy. For
purposes of such Recoupment Policy, “incentive compensation” means any cash or
equity-based award (e.g., stock award, restricted stock unit award, performance
share unit award or stock option grant or shares of Common Stock issued
thereunder) or any profit sharing payment or distribution that is based upon the
achievement of financial performance metrics. An additional copy of the
Recoupment Policy is available upon request made to the Corporate Secretary at
the Corporation’s principal offices.


APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.    Agreement shall mean this Performance Share Unit Award Agreement.
B.    Award shall mean the award of Performance Share Units made to Participant
pursuant to the terms of this Agreement.
C.    Award Date shall mean the date the Performance Share Units are awarded to
Participant pursuant to the Agreement and shall be the date specified in the
Award Notice.
D.    Award Notice shall mean the Notice of Award of Performance Share Units
delivered to Participant in which there is set forth the basic terms of the
Performance Share Units subject to this Agreement.
E.    Board shall mean the Corporation’s Board of Directors.
F.    Cause shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Participant adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner; provided, however, that in the event
Participant is, at the time the Corporation (or any Parent or Subsidiary)
purports to terminate Participant’s Employee status for Cause, a party to a
Change in Control Benefits Agreement applicable to the Award, the term Cause
shall have the meaning ascribed to that term in such Change in Control Benefits
Agreement. The foregoing definition shall not in any way preclude or restrict
the right of the Corporation (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan and this Agreement,
to constitute grounds for termination for Cause.
G.    Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:
(i)    a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing fifty percent (50%)
or more of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,
(ii)    a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,
(iii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or
(iv)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination;
provided, however, that in the event Participant is a party to a Change in
Control Benefits Agreement applicable to the Award, the term Change in Control
shall have the meaning ascribed to that term in such Change in Control Benefits
Agreement.
H.    Change in Control Benefits Agreement shall mean any separate agreement
between Participant and the Corporation which provides Participant with special
vesting acceleration and/or other special benefits with respect to one or more
awards of restricted stock units made to Participant for shares of Common Stock,
including (to the extent applicable) the performance share units evidenced by
this Agreement, in the event of a change in control or ownership of the
Corporation (whether or not constituting a Change in Control hereunder).
I.    Code shall mean the Internal Revenue Code of 1986, as amended.
J.    Common Stock shall mean shares of the Corporation’s common stock.
K.    Corporation shall mean Alexander & Baldwin, Inc., a Hawaii corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Alexander & Baldwin, Inc. which shall by appropriate action
adopt the Plan.
L.    Early Retirement shall mean Participant’s retirement from Service, with
the prior approval of the Corporation (or the Parent or Subsidiary employing
Participant), on or after the attainment of age fifty-five (55) and the
completion of at least five (5) years of Service.
M.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
N.    Extraordinary Level Attainment shall mean the Corporation’s achievement of
a Performance Goal set forth in Schedule I to the Award Notice at the level
designated as Extraordinary Level attainment for that goal in the Award Notice.
O.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share of Common Stock at the close of regular
hours trading (i.e., before after-hours trading beings) on date in question on
the Stock Exchange serving as the primary market for the Common Stock, as such
price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global Select Market) or as officially quoted in
the composite tape of transactions on any other Stock Exchange on which the
Common Stock is then primarily traded. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
P.    Good Reason shall mean the occurrence of any of the following events
effected without Participant’s consent: (A) a change in Participant’s position
with the Corporation (or any Parent or Subsidiary employing Participant) which
materially reduces Participant’s duties and responsibilities or the level of
management to which Participant reports, (B) a relocation of Participant’s
principal place of employment by more than fifty (50) miles, (C) a reduction in
Participant’s level of compensation, as measured in terms of base salary, fringe
benefits and target annual incentive payment, by more than ten percent (10%) or
(D) the failure by the Corporation to continue in effect any stock option or
other equity-based plan in which Participant is participating, or in which
Participant is entitled to participate, immediately prior to a change in control
of the Corporation, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan; or the
failure by the Corporation to continue Participant’s participation therein (or
in such substitute or alternative plan) on a substantially equivalent basis,
both in terms of the amount or timing of payment of benefits provided and the
level of Participant’s participation relative to other participants, as existed
immediately prior to the change in control of the Corporation.
However, in the event Participant is at the time of his or her cessation of
Employee status a party to a Change in Control Benefits Agreement applicable to
the Award evidenced by this Agreement, the term Good Reason shall have the
meaning ascribed to that term in such Change in Control Benefits Agreement.
Q.    Involuntary Termination shall mean the Participant’s Separation from
Service by reason of:
(i)    Participant’s involuntary dismissal or discharge by the Corporation for
reasons other than for Cause, or
(ii)    Participant’s voluntary resignation for Good Reason.
R.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.
S.    Normal Retirement shall mean shall mean the cessation of Service by reason
of retirement at or after the attainment of age sixty-five (65).
T.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
U.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
V.    Performance Goals shall mean the performance goals specified on Schedule I
of the Award Notice.
W.    Performance Period shall mean the period specified on Schedule I of the
Award Notice over which the attainment of the Performance Goals is to be
measured.
X.    Performance-Qualified Shares shall mean the maximum number of Shares in
which Participant can vest based on the level at which the Performance Goals for
the Performance Period are attained and shall be calculated in accordance with
the provisions of the Award Notice. In no event shall the number of such
Performance-Qualified Shares exceed one hundred fifty percent (150%) of the
designated number of Performance Share Units set forth in the Performance Share
Units section of the Award Notice. Each Performance-Qualified Share that vests
pursuant to the terms of the Award shall entitle Participant to receive one
Share.
Y.    Performance Share Units shall mean the number of phantom shares of Common
Stock awarded under this Agreement that shall be applied to the calculation of
the maximum number of Performance-Qualified Shares (if any) based on the level
at which the Performance Goals are in fact attained over the applicable
Performance Period.
Z.    Permanent Disability shall mean the inability of Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.
AA.    Plan shall mean the Corporation’s 2012 Incentive Compensation Plan.
BB.    Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.
CC.    Qualifying Change in Control shall mean the date on which there occurs a
Change in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with Section
1.409A-3(i)((5)(vii) of the Treasury Regulations.
DD.    Separation from Service shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment. The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is less than fifty percent (50%) of the
average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months of employment (or such shorter
period for which he or she may have rendered such services). Solely for purposes
of determining when a Separation from Service occurs, Participant will be deemed
to continue in “Employee” status for so long as he or she remains in the employ
of one or more members of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance. “Employer Group” means the Corporation and any
Parent or Subsidiary and any other corporation or business controlled by,
controlling or under common control with, the Corporation, as determined in
accordance with Sections 414(b) and (c) of the Code and the Treasury Regulations
thereunder, except that in applying Sections 1563(1), (2) and (3) of the Code
for purposes of determining the controlled group of corporations under Section
414(b), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in such sections and in applying
Section 1.414(c)-2 of the Treasury Regulations for purposes of determining
trades or businesses that are under common control for purposes of Section
414(c), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in Section 1.4.14(c)-2 of the
Treasury Regulations. Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Code.
EE.    Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service as an Employee shall not be deemed to cease
during a period of military leave, sick leave or other personal leave approved
by the Corporation; provided, however, that the following special provisions
shall be in effect for any such leave:
(i)    Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6)-month period
of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
(ii)    Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his or her position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment with the Corporation (or any Parent
or Subsidiary).
(iii)    Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.
(iv)    Notwithstanding anything to the contrary in the provisions of this
Service definition, Participant shall in all events be deemed to cease Service
for purpose of this Award immediately upon Participant’s incurrence of a
Separation from Service.
FF.    Shares shall mean the shares of Common Stock which may vest and become
issuable under the Award pursuant to the terms of this Agreement and the Award
Notice.
GG.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
HH.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. The term Subsidiary shall also include any
wholly-owned limited liability company in such chain of subsidiaries that is
disregarded for federal income tax purposes.
II.    Target Level Attainment shall mean the Corporation’s achievement of a
Performance Goal set forth in Schedule I to the Award Notice at the level
designated as Target Level attainment for that goal in the Award Notice.
JJ.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under the Award and any
phantom dividend equivalents distributed with respect to those shares.


SCHEDULE I
ILLUSTRATION OF VESTING CALCULATIONS
The following examples are for illustration purposes only:
1.    Participant receives an Award for 2,000 Shares at Target Level, allocated
1,000 Shares to each Performance Goal, and Participant continues in Service
until the completion of the Performance Period. If each Performance Goal is
attained at the Target Level for that goal, Participant shall vest in all 2,000
Shares following the completion of the Performance Period. If each Performance
Goal is attained at the Extraordinary Level for that goal, Participant shall
vest in an additional 1,000 Shares for a total of 3,000 Shares following the
completion of the Performance Period.
2.    Participant receives an Award for 2,000 Shares at Target Level, allocated
1,000 Shares to each Performance Goal, and Participant continues in Service
until the completion of the Performance Period. If Performance Goal One is
attained at the Target Level for that goal and Performance Goal Two is attained
at the Threshold Level for that goal, Participant shall vest in 1,350 Shares
following the completion of the Performance Period. On the other hand, if
Performance Goal One is attained at the Target Level for that goal and
Performance Goal Two is attained at the Extraordinary Level for that goal,
Participant shall vest in 2,500 Shares following completion of the Performance
Period.
3.     Participant receives an Award for 2,000 Shares at Target Level, allocated
1,000 Shares to each Performance Goal, and Participant ceases Service due to
Permanent Disability halfway through the Performance Period. If each Performance
Goal is attained at the Target Level for that goal, Participant shall vest in
1,000 Shares. On the other hand, if each Performance Goal is attained at the
Extraordinary Level for that goal, Participant shall vest in an additional 500
Shares for a total of 1,500 Shares.
4.    Participant receives an Award for 2,000 Shares at Target Level, allocated
1,000 Shares to each Performance Goal, and Participant continues in Service
through the completion of the Performance Period. If each Performance Goal is
attained at a point halfway between the Threshold and Target Levels for that
goal, Participant would vest in 1,350 Shares following the completion of the
Performance Period. On the other hand, if each Performance Goal is attained at a
point halfway between the Target and Extraordinary Levels for that goal,
Participant would vest in 2,500 Shares following the completion of the
Performance Period.
5.    Participant receives an Award for 2,000 Shares at Target Level, allocated
1,000 Shares to each Performance Goal, and Participant ceases Service due to
Permanent Disability halfway through the Performance Period. If each Performance
Goal is attained at a point halfway between the Threshold and Target Levels for
that goal, Participant would vest in 675 Shares following the completion of the
Performance Period. On the other hand, if each Performance Goal is attained at a
point halfway between the Target and Extraordinary Levels for that goal,
Participant would vest in 1,250 Shares following the completion of the
Performance Period.




